Murray, C. J., delivered the opinion of the Court.
Heydenfeldt, J., concurred.
The Court below erred in the conclusions of law from the facts found. The agreement between the parties, is nothing more than a bond for title, the breach of which does not discharge the debt.
*501The plaintiff might either have resorted to a Court of Equity, to enforce its performance, or maintained an action at law; but the parties having stipulated among themselves for a forfeiture, such forfeiture cannot defeat plaintiff’s right to the purchase money.
Judgment reversed, and new trial ordered.